           Case 3:19-cr-00208-AWT Document 1 Filed 08/20/19 Page 1 of 3




                              UNITED STA                                  COURT

                                 DISTRICT OF
                                                           ,,r,1t'
                                              -.1\0        ).¡

UNITED STATES OF AMERICA                                       cRIM            .3:lecRlOßf     Aúlf
           V
                                              ü3      t ,;:i.,'-'.1 ,¡ C i
                                                      t:   ¿ t-   i"
                                                      T.


MEMET BEQIRI                                                     VIOLATION:
                                                                 18 U.S.C. $ 1001(aX3)
                                                                 (Making and Using a False Document)



                                         INFORMATION

          The United States Attorney charges:

                                      Introductorv Alle gations

          1.     At all times relevant to this Information, the defendant MEMET BEQIRI was the

owner and general manager of New England Meat Packing, LLC, a federally inspected business

located   in Stafford Springs, Connecticut,    engaged in the slaughtering, processing, selling, and

transporting of meat and meat food products, including beef, veal, goat, and lamb products, for

human consumption.

          2.     Pursuantto 21 U.S.C. $ 661(cX1) and 9 C.F.R. $ 331.2, the State of Connecticut

has been designated as a State to which the provisions of Titles                I and IV of the Federal   Meat

InspectionAct("FMIA"),2I U.S.C.$601, etseq.,applytoqualifyingoperationsandtransactions

within the state.

          3.     The FMIA provides that meat and meat food products are an important source of

the nation's food supply. As such, it is essential in the public interest that the health and welfare

of consumers of meat and meat food products be protected by assuring that meat and meat food

products distributed to consumers are wholesome, not adulterated, and properly marked, labeled



                                                           1
         Case 3:19-cr-00208-AWT Document 1 Filed 08/20/19 Page 2 of 3




and packaged. Accordingly, pursuant to the United States Department of    Agriculture's ("USDA")

FMlA-approved plan for New England Meat Packing, LLC, the company was required to perform

one generic E.Coli carcass swab per every 300 animals slaughtered and to periodically collect

ground beef samples for E.Coli testing. Testing of the swabs and samples by a certified laboratory

was required. The results of the testing were to be made available upon request to the USDA's

Food Safety and Inspection Services, Offrce of Field Operations ("FSIS-OFO"), for inspection

personnel to review.

       4.      The FMIA prohibited any person from knowingly making any false statement in

any certificate required by the regulations prescribed.

                                         COLINT ONE
                               (Making and Using a False Document)

       5.      From on or about November 3,2016, to on or about September 9,2017, in the

District of Connecticut, the defendant MEMET BEQIRI knowingly and willfully made and used

false writings and documents, and     willfully   caused the making and use   of false writings   and

documents, knowing them to contain materially false, fictitious, and fraudulent statements and

entries in a matter within the jurisdiction of the executive branch of the Government of the United

States; namely, 36 laboratory sample reports relating to 52 carcass swabs and ground beef samples,

each bearing a purported certified testing laboratory's letterhead and laboratory director's

signature, and each report made available for inspection by the USDA and FSIS-OFO, which

reports falsely stated that carcass swabs and ground beef samples from New England Meat

Packing, LLC, had been delivered to the identified laboratory for E.Coli testing and tested as

negative, when in truth and fact, no carcass swabs and ground beef samples had been delivered to

the identified laboratory for E.Coli testing or had been tested for E.Coli by the identified

laboratory.


                                                   2
 Case 3:19-cr-00208-AWT Document 1 Filed 08/20/19 Page 3 of 3




In violation of Title 18, United States Code, Sections 1001(a)(3) and2,



                                                         OF




                                              bcøh
                                     DEBORAH R. SLATER
                                     ASSISTANT U.S. ATTORNEY




                                        3
